


EXHIBIT 10(b)14


BASE SALARIES OF NAMED EXECUTIVE OFFICERS


ALABAMA POWER COMPANY


The following are the annual base salaries, effective March 1, 2015, unless
otherwise noted, of the Chief Executive Officer and Chief Financial Officer of
Alabama Power Company and certain other executive officers of Alabama Power
Company who served during 2014.


Charles D. McCrary*
President and Chief Executive Officer;
Executive Vice President of Southern Company
$803,247
Mark A. Crosswhite
President and Chief Executive Officer
Executive Vice President of Southern Company
$641,609
Philip C. Raymond
Executive Vice President, Chief Financial Officer,
and Treasurer
$364,898
James P. Heilbron
Senior Vice President and Senior Production Officer
$252,363
Zeke W. Smith
Executive Vice President
$364,911
Steven R. Spencer
Executive Vice President
$488,760





*    Retired May 1, 2014. Salary shown was Mr. McCrary’s salary effective March
1, 2014.






